 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                             4/30/2021
RACHEL MEYERS,                                             :
                                                           :
                                        Plaintiff,         :
                                                           :          20-CV-9645 (VSB)
                      -against-                            :
                                                           :               ORDER
PORT AUTHORITY OF TRANS HUDSON :
(PATH), et al.,                                            :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the motion to partially dismiss Plaintiff’s First Amended Complaint

 filed by Defendants PATH, Port Authority of New York and New Jersey, Millard Corbett,

 Moyaah Phillips, David Volk, and Raishea Haynes pursuant to Federal Rule of Civil Procedure

 16(b)(2). (Doc. 36–37.) Defendants have not filed an affidavit of service indicating that they

 served the pro se Plaintiff. Accordingly, it is hereby:

          ORDERED that Defendants shall file an affidavit of service indicating that they served

 Plaintiff with their motion to dismiss and all accompanying materials, including the

 memorandum of law in support.

          IT IS FURTHER ORDERED that Plaintiff shall submit any opposition to Defendants’

 motion to dismiss 21 days after Defendants file this affidavit of service.

          IT IS FURTHER ORDERED that Defendants shall file any reply memorandum of law in

 support of their motion to dismiss within 14 days of Plaintiff filing her opposition.

          The Clerk’s office is directed to mail a copy of this Order to the pro se Plaintiff.

 SO ORDERED.
Dated: April 30, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
